Citation Nr: 0325277	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  03-05 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pulmonary emboli due to thrombophlebitis, claimed as due to 
VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 2002 RO decision that denied a 
claim for compensation under 38 U.S.C.A. § 1151 for pulmonary 
emboli due to thrombophlebitis, claimed as due to VA medical 
treatment. 


REMAND

In the judgment of the Board, further development of the 
evidence is indicated as part of the duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran contends that he developed pulmonary emboli due 
to thrombophlebitis, and that such problems are the result of 
treatment at a VA Medical Center (VAMC) which involved 
transurethral resection in 1999 and a radical cystectomy and 
creation of Florida pouch in 2000.

Not all of the relevant VA medical treatment records have 
been obtained, particularly records after August 2000.  
Moreover, the records of the procedure performed in November 
2000 have not been obtained.  Also, the RO has not requested 
or obtained post-November 2000 VA records.  According to 
January 2002 correspondence in the file, the veteran's 
records were sent to the Bay Pines VAMC in St. Petersburg, 
Florida in November 2001.  However, the record also shows 
that the veteran was scheduled for various appointments at 
both the Tampa and the Bay Pines facilities (at least between 
March and May 2002).  On remand, the RO should ensure that 
all of the veteran's VA treatment records from June 1999 to 
the present are obtained.

Also, a new VA examination and medical opinion is needed.  A 
VA doctor prepared an opinion in March 2002, discussing the 
lack of any genitourinary disability resulting from VA 
medical treatment.  However, the veteran is contending that 
he developed circulatory and pulmonary problems because of VA 
treatment.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should obtain copies of all 
VA medical records pertaining to 
treatment of the veteran from June 1999 
to the present time at the VA medical 
facilities in Bay Pines and in Tampa, 
Florida, including but not limited to 
all records relating to July 1999 
transurethral resection and November 
2000 cystectomy with Florida pouch.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination with 
respect to his claim for compensation 
under 38 U.S.C.A. § 1151.  The claims 
folder should be provided to and 
reviewed by the examiner.  The doctor 
should diagnose any current pulmonary 
emboli and thrombophlebitis (or 
residuals of same).  The doctor should 
provide a medical opinion, with adequate 
rationale, as to whether current 
pulmonary emboli and thrombophlebitis 
(or residuals) are due to VA medical 
treatment (including transurethral 
resection in July 1999 and  cystectomy 
with Florida pouch November 2000), and 
if such causation is shown, the doctor 
should also opine as to whether the VA 
treatment involved fault on the part of 
the VA or an event not reasonably 
foreseeable.

3.  Thereafter, the RO should review 
the claim for compensation under 38 
U.S.C.A. § 1151 for pulmonary emboli 
due to thrombophlebitis, claimed as due 
to VA medical treatment.  If the claim 
is denied, the RO should issue the 
veteran and the representative a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


